ON APPLICATION FOR REHEARING
PER CURIAM.
Application for rehearing by intervenor-appellant Nellie Pearson denied.
In an application for rehearing with respect to our dismissal of the appeal in this matter because it was filed untimely appellant Nellie Pearson suggests that we are in error as to our appreciation of the facts. It is asserted that, contrary to our conclusion stated in our opinion, the first judgment was not filed in the proper suit record. The appellant suggests that the first judgment “only appears to have been properly filed due to its transfer at a later time to the proper record.” Accepting appellant’s suggestion as true, we nevertheless do not consider that the circumstance referred to had the effect of extending the delay for taking an appeal.